In September, 1945, the appellant was granted a divorce from the appellee by the court below, the decree reciting that, "It is further adjudged that defendant, Eugene Jean Cazenave, pay to the complainant, by way of present alimony, the sum of $250.00, to be paid $50.00 on the first day of each month, beginning October 1, 1945, together with the sum of $75.00 as solicitor's fees, and all costs of this suit, and that the matter of future alimony be reserved for further consideration and decree, if and when further alimony should be applied for by the complainant."
In May, 1946, the appellant petitioned the court for an additional allowance of alimony, alleging that, "Her financial condition has changed adversely since the above decree was rendered in that very shortly after it was rendered petitioner suffered a physical illness from which she has not recovered, and that at the present time, petitioner is sick and unable to work." *Page 215 
A demurrer to this petition, on the ground that the alimony allowed in the decree of divorce "was a commuted and lump sum," intended to be permanent, which the Court is without authority now to modify, was sustained and the petition was dismissed. It is clear from the terms of the decree that the alimony awarded was not intended to be permanent, but only temporary, covering the five months beginning October 1, 1945. Consequently, the court below had full jurisdiction to award the appellee further alimony if changed conditions so required, both under the terms of the decree, and the provisions of Sec. 2743, Code 1942.
Reversed and remanded.